DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed December 16, 2021, for the 16/816,762 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-2, 4, 9, 11, 13-14, 16-18, 20-22, and 24-25 and the cancellation of claim 23 are noted.
Claims 1-22 and 24-25 are pending and have been fully considered.

Allowable Subject Matter
Claims 1-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: See remarks filed December 16, 2021.  Note that a hydrocarbon reforming process has been interpreted as “a hydrocarbon reformer such as a naphtha reformer, steam methane reformer, autothermal reformer, or the like” [see paragraph 0055 of the instant specification].  The nearest prior art to claim 20 appears to be Pan et al (US 2019/0031575), which discloses “[t]he preparation procedure of the preferable active metal oxide is as follows: immersing the metal oxide in the solution of etching agents by adopting one or more of such etching agents as oleic acid, hexamethylenetetramine, ethylenediamine, ammonia, hydrazine hydrate, etc.; heating the above suspension at 100-150o C….for 30-90 minutes; then taking out the suspended matter for washing and filtering to obtain active metal oxide material having a large amount of surface oxygen vacancies; and then drying and reducing the filtered matter in an atmosphere which is inert gas or a gas mixture of inert gas and a reducing atmosphere, wherein the gas in the inert atmosphere is one or more of N2, He and Ar; the reducing atmosphere is one or more of H2 and CO; a volume ratio of the inert gas to the reducing gas in the gas mixture is 100/10-0/100” [paragraph 0012].  Pan et al clearly doesn’t disclose that CO is absolutely present and the quantities of CO in the gas mixture, if present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772      
January 29, 2022